DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 28, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,979,268 and 10,484,220 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment
Applicant's amendment filed on June 28, 2022 with respect to the Title of the Invention has been fully considered. Based on Applicant's amendments, the Specification objection previously set in the Office Action mailed on April 13, 2022, have been withdrawn.

REASONS FOR ALLOWANCE
Claims 5-7 are allowed. Claims 1-4 were previously cancelled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a transmitting apparatus comprising: a generating circuit configured to generate a preamble, a first subframe, and a second subframe such that the first subframe is provided between the preamble and the second subframe in a time direction, the preamble carrying control information, the first subframe being generated by mapping first modulated signals of a first Physical Layer Pipe (PLP) and second modulated signals of a second PLP onto time-frequency resources, the second subframe being generated by mapping third modulated signals of a third PLP onto time-frequency resources; a pilot circuit configured to insert pilot signals into the preamble, the first subframe, and the second subframe; a transforming circuit configured to perform Inverse Fast Fourier Transform (IFFT) processing on the preamble, the first subframe, and the second subframe into which the pilot signals are inserted, to generate an orthogonal frequency-division multiplexing (OFDM) signal; and a transmitting circuit configured to transmit the OFDM signal, wherein the time-frequency resources in the first subframe include first resources and second resources that are provided for a first OFDM symbol and a second OFDM symbol, respectively, the first resources being arranged in a frequency direction and corresponding to respective OFDM subcarriers, the second resources being arranged in the frequency direction and corresponding to the respective OFDM subcarriers, the first resources being adjacent to the second resources in the time direction, the first modulated signals include a first sequence of first modulated signals and a second sequence of first modulated signals following the first sequence, the first sequence is mapped onto the first resources within a first range in the frequency direction, from a first starting position, the second sequence is mapped onto the second resources within the first range, the second modulated signals include a third sequence of second modulated signals and a fourth sequence of second modulated signals following the third sequence, the third sequence is mapped onto the first resources within a second range in the frequency direction, from a second starting position, the fourth sequence is mapped onto the second resources within the second range, a sequence of the third modulated signals is mapped onto the time-frequency resources in the second subframe from a third starting position, the control information includes the first starting position, the second starting position, and the third starting position, and the first modulated signals, the second modulated signals, and the third modulated signals are obtained by modulating respective Low-Density Parity-Check (LDPC) coded data.

Regarding independent claim 5, the closest prior art Naden discloses a base station (BS) that includes a framing unit 222 to assemble data into a frame having the structure shown, where the frame includes OFDM symbols (Naden, [0004]-[0005], Fig. 1, Fig. 2, [0029], [0045], [0046], Fig. 4, Fig. 10 , [0069]). As shown in Figure 2, different DL bursts are allocated to different areas of the frame, where the areas are identified based on the OFDM symbol number k+3 to k+15 and subchannels s to s+L. Then, the BS transmits the frame. The frame includes a preamble set 31 that includes frame configuration information, where the preamble set 31 extends from k to k+3 symbols. The frame also includes the period from OFDM symbols k+3 to k+15, where different DL bursts are allocated to the areas identified based on the OFDM symbol number k+3 to k+15 and subchannels s to s+L. The period from OFDM symbols k+3 to k+16 includes an area defined from k+3 to k+16 and s+17 to s+L among the plurality of areas shown in the frame. The area defined from symbols k+3 to k+16 and subchannels s+17 to s+L among the plurality of areas shown in the frame includes a DL burst #2 and a DL burst #6, which is subsequent to DL burst #2. Additionally, the area defined from symbols k+3 to k+16 and subchannels s+17 to s+L includes a symbol for a transmission gap (such as, TTG), which is subsequent to the DL burst #6 (Naden, [0004]-[0005], Fig. 1, Fig. 2, [0029], Fig. 4, [0045], [0046], [0048], Fig. 8, Fig. 10 , [0069]). Naden further discloses a terminal (MS) that receives the frame from the BS with the structure shown, where the frame includes OFDM symbols.

Regarding independent claim 5, the closest prior art Chin recites “Altogether, the preamble 408, the FCH 410, the DL-MAP 414, and the UL-MAP 416 may carry information that enables the receiver 304 to correctly demodulate the received signal”. As shown in Fig. 4A, the received signal (downlink subframe) includes a plurality of DL bursts, where the “Altogether, the preamble 408, the FCH 410, the DL-MAP 414, and the UL-MAP 416” includes frame configuration information (Chin, Fig. 4A, [0052]-[0053], [0056]). Chin further discloses that the receiver 304 includes a demapper 312’ that performs demodulation constellation, which is the inverse of mapping using modulation constellation in mapper 312 (Chin, Fig. 2, [0038]-[0041], Fig. 3, [0044], [0050]).

Regarding independent claim 5, the closest prior art Hwang discloses the transmission of signals that includes frames of Physical Layer Pipes (PLP), where the frames are built by mapping the encoded data of the PLPs, and modulate data in the built signal frame by OFDM (Orthogonal Frequency Division Multiplexing) method and transmit the broadcast signals having the modulated data (Hwang, [0023]). The packet comprises a packet header including information about synchronization of the input streams.

 After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A transmitting apparatus comprising: 
a generating circuit configured to generate a preamble, a first subframe, and a second subframe such that the first subframe is provided between the preamble and the second subframe in a time direction, the preamble carrying control information, the first subframe being generated by mapping first modulated signals of a first Physical Layer Pipe (PLP) and second modulated signals of a second PLP onto time-frequency resources, the second subframe being generated by mapping third modulated signals of a third PLP onto time-frequency resources; 
a pilot circuit configured to insert pilot signals into the preamble, the first subframe, and the second subframe; 
a transforming circuit configured to perform Inverse Fast Fourier Transform (IFFT) processing on the preamble, the first subframe, and the second subframe into which the pilot signals are inserted, to generate an orthogonal frequency-division multiplexing (OFDM) signal; and 
a transmitting circuit configured to transmit the OFDM signal, wherein 
the time-frequency resources in the first subframe include first resources and second resources that are provided for a first OFDM symbol and a second OFDM symbol, respectively, the first resources being arranged in a frequency direction and corresponding to respective OFDM subcarriers, the second resources being arranged in the frequency direction and corresponding to the respective OFDM subcarriers, the first resources being adjacent to the second resources in the time direction, 
the first modulated signals include a first sequence of first modulated signals and a second sequence of first modulated signals following the first sequence, 
the first sequence is mapped onto the first resources within a first range in the frequency direction, from a first starting position, 
the second sequence is mapped onto the second resources within the first range, 
the second modulated signals include a third sequence of second modulated signals and a fourth sequence of second modulated signals following the third sequence, 
the third sequence is mapped onto the first resources within a second range in the frequency direction, from a second starting position, 
the fourth sequence is mapped onto the second resources within the second range, 
a sequence of the third modulated signals is mapped onto the time-frequency resources in the second subframe from a third starting position, 
the control information includes the first starting position, the second starting position, and the third starting position, and
the first modulated signals, the second modulated signals, and the third modulated signals are obtained by modulating respective Low-Density Parity-Check (LDPC) coded data” as recited in independent claim 5 when considering the claim as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473